Citation Nr: 0704443	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  04-23 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
also claimed as asthma, due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from June 1946 to May 1948.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004, rating decision of 
the Cleveland, Ohio (also known as the Tiger Team), 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for a respiratory disorder, 
also claimed as asthma, due to asbestos exposure.  The claim 
was continued in the New York, New York, RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative contend, in essence, that 
service connection for a respiratory disorder, claimed as 
asthma, is due to exposure to asbestos while on active duty 
service.  

A review of the record reveals that the veteran claims that 
he was exposed to asbestos while serving in the Navy during 
active duty, and as a result, he presently suffers from a 
respiratory disorder also claimed as asthma, due to the 
exposure of asbestos.  

The veteran claims and the record reveals, that the veteran 
served on the USS Powers and the USS Jack W. Wilke.  The 
record also shows the veteran was a passenger on the USS 
Shenandoah.  Although the record shows that he was on these 
vessels while in service, the Board notes that the file does 
not affirmatively contain evidence of the veteran's exposure 
to asbestos in service.  There is also no evidence that the 
veteran was a fireman on these vessels in service.  The 
veteran also maintains the use of asbestos gloves and also 
that the USS Power went into dry dock for overhaul and major 
modifications in November 1946.  It sailed to Guantanamo Bay 
in February 1947.  The VA should contact the National 
Personnel Records Center (NPRC), and/or the National 
Archives, to determine the likelihood that the veteran was 
exposed to asbestos while working and/or a passenger on the 
aforementioned vessels.  

Additionally, the veteran underwent a VA examination in 
February 2005.  During that examination, the VA examiner was 
to give an opinion as to whether or not the veteran had a 
respiratory disorder which was associated with asbestos 
disorder.  The veteran was diagnosed with asthma, chronic 
obstructive pulmonary disorder (COPD), and bronchiectasis, of 
unclear etiology.  Unfortunately, the examiner did not 
indicate whether it was at least as likely as not that any of 
the three stated conditions were due to exposure to asbestos.  
It is important that the veteran be provided a diagnosis of 
his condition and an opinion be provided with complete 
rationale.  

Veteran's Benefits Administration Manual M21-1, Part VI, 7.21 
notes that occupations involving asbestos exposure include 
mining and milling, shipyard and insulation work, demolition 
of old buildings, construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, etc.  
High exposure to asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers.  The 
manual stated that this is significant considering that, 
during World War II, several million people employed in U.S. 
shipyards and U.S. Navy veterans were exposed to asbestos 
since it was used extensively in military ship construction.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The AOJ should contact the National 
Personnel Records Center (NPRC), National 
Archives, and/or any other organization 
deemed appropriate, seeking information 
regarding the extent to which the veteran 
may have been exposed to asbestos in his 
capacity as a fireman, and/or a passenger 
while on board the USS Power, USS Jack W. 
Wilke, and USS Shenandoah.  The AOJ must 
document the requests for information and 
include all responses in the evidence of 
record, including any negative replies.  

2.  If evidence is obtained from either 
of the above cited sources that the 
veteran may have been exposed to asbestos 
in service, he should be scheduled for a 
VA pulmonary examination.  All indicated 
studies, should be performed.  The 
examiner should provide an opinion, with 
complete rationale, as to whether it is 
at least as likely as not that the 
veteran has a respiratory condition as a 
result of inservice exposure to asbestos.  

3.  Readjudicate the veteran's claim for 
service connection for a respiratory 
disorder, also claimed as asthma, due to 
asbestos exposure.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).







_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





